Citation Nr: 1517507	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  08-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.  The Veteran had service in the Republic of Vietnam from August 1965 to July 1966, for which he received the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (the Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans' Law Judge in September 2008.  A transcript of that proceeding has been associated with the claims file.

This case was previously before the Board in February 2009, March 2010, and October 2011, when it was remanded for additional development.  Unfortunately, for the reasons discussed below, another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2009, the Board remanded the case to obtain outstanding VA medical records from September 2008 to present, and to obtain an addendum opinion as to whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  The requested records were sought and obtained; however, the addenda opinions obtained in April and September 2009 lacked supporting rationales.  Thus, the Board was required to remand the case again.  

In its March 2010 remand, the Board instructed the AOJ to obtain outstanding VA medical records from October 2009 to present, and to afford the Veteran a VA examination to determine whether his hypertension was caused or aggravated by a service-connected disability, to include diabetes mellitus or posttraumatic stress disorder (PTSD).  The requested records were sought and obtained, as was an August 2010 opinion addressing the relationship between hypertension and the service-connected PTSD and diabetes mellitus.  However, the August 2010 opinion offered a conclusory rationale for its aggravation analysis.  Moreover, the Veteran submitted additional evidence suggesting a relationship between his service-connected hepatitis C and his hypertension.  The Veteran also indicated he was in receipt of Social Security Administration (SSA) disability benefits, the records for which were not in the claims file.  

Thus, in October 2011, the Board directed the AOJ to obtain all outstanding VA medical records from July 2011 to present, as well as any records pertaining to the Veteran's claim for SSA disability benefits.  Additionally, the Board requested that the AOJ obtain an opinion regarding whether the Veteran's service-connected hepatitis C caused or aggravated his hypertension.  The Board also instructed the AOJ to obtain an addendum opinion regarding whether the Veteran's hypertension was aggravated by his service-connected PTSD.  The requested records were sought and obtained, and the specified VA examinations were performed, and the Veteran's claims were readjudicated in an August 2012 Supplemental Statement of the Case.  

However, upon review of the record, the Board found that the opinions obtained following the October 2011 remand were not adequate.  Specifically, the November 2011 addendum lacked a supporting rationale, and was therefore inadequate.  Thus, in June 2014 the Board requested a Veterans Health Administration (VHA) opinion.  An addendum was sought in July 2014, and subsequently an opinion was sought from another VA clinician in October 2014.  These opinions contained conclusory rationales in support of their conclusions that the Veteran's hypertension was not aggravated by any of his service-connected disabilities.  Specifically, the September 2014 addendum indicated that the Veteran's service-connected disabilities did not aggravate the Veteran's hypertension based "upon review of the records."  The December 2014 VHA opinion similarly stated that the Veteran's service-connected disabilities "do not cause secondary hypertension and therefore would not aggravate [the Veteran's] hypertension beyond its natural progression."  

The Court of Appeals for Veterans Claims (the Court) has indicated that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b) (2014).  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The Court has also indicated that an opinion that there is "no etiological relationship" may be insufficient to address the question of aggravation.  See Allen, 7 Vet. App. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").

Although the Board finds that the opinions of record addressing the causation prong under a secondary theory of service connection of the Veteran's hypertension are adequate for rating purposes, the Board concludes that the opinions addressing the aggravation prong are inadequate and therefore remand is required.

Further, the July 2014 VHA opinion cited the medical research website UpToDate, which stated that "the long-term health effects of Agent Orange (Dioxin) are controversial," and did not list [Agent Orange] as a causative agent of hypertension.  The July 2014 opinion also noted that the Institute of Medicine's biennial updates have not included a positive association between Agent Orange and hypertension.  

However, the Institute of Medicine's 2006 report, as well as subsequent reports in 2010 and 2012 all confirm that there is "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694(2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  Given the discrepancy between the Institute of Medicine's 2012 Update and the July 2014 opinion, the Board finds the opinion addressing the relationship between the Veteran's hypertension and service, including Agent Orange exposure, is inadequate.

In sum, despite the additional development conducted since the prior remand in October 2011, additional development is required to satisfy the duty to assist.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from a qualified clinician regarding hypertension.  The clinician should review the claims file and provide an opinion on the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's essential hypertension is aggravated (i.e., increased in severity) beyond its natural progression by his diabetes mellitus, PTSD, hepatitis C, and / or other service-connected disabilities (e.g., posttraumatic neuralgia, anterior cervical region; posttraumatic neuropathy and neuralgia, posterior left knee; bilateral lower extremity peripheral neuropathy associated with diabetes mellitus; residual shell fragment wounds of the left and right shoulders; scar of the neck, residual scars of the arms; scar of the posterior left knee; and erectile dysfunction associated with diabetes mellitus), to include a combination of the disabilities.  

Please note that the Board is not requesting an opinion as to whether essential hypertension was caused by any of the above disabilities; the Board is instead requesting an opinion as to whether essential hypertension was aggravated by any of these disabilities or a combination thereof.

In providing the opinion, the clinician is asked to explain the significance, if any, of the presence or absence of kidney disease in determining whether hypertension was aggravated by diabetes mellitus.

If aggravation is found, the examiner should address the following medical issue: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected disability or disabilities.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by or related to active military service, to include the Veteran's presumed exposure to herbicides.

In formulating the requested opinion, the clinician should address the findings of the Institute of Medicine on the association between Agent Orange exposure and hypertension, which include "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694, 697 (2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  Note that because there is only limited or suggestive evidence, it has not been added to the presumptive condition list; however, limited or suggestive does not rule out the possibility of a direct connection; therefore, an opinion as to the likelihood is requested.  Relevant points addressed in the examination report may include, but are not limited to, why the clinician finds studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing hypertension, and whether hypertension has manifested in an unusual manner.

Review of the entire file is required, and a rationale for any opinion offered is requested.  The clinician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

If the clinician determines that an examination is necessary in order to provide the requested opinions, then one should be scheduled.

2.  Review the examination report for compliance with the Board's directives.  If necessary, any corrective action should be undertaken prior to recertification to the Board.

3.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a SSOC and afforded an appropriate period of time within witch to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




